Citation Nr: 0937405	
Decision Date: 10/01/09    Archive Date: 10/14/09

DOCKET NO.  07-32 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for a psychiatric disorder.


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The Veteran had active service from December 1976 to July 
1978.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Jackson, Mississippi, which denied reopening the claim of 
service connection for a psychiatric disorder.

The issue of service connection for a psychiatric disorder is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Service connection for a psychiatric disorder was 
initially granted by rating decision of the RO dated in March 
1979.  In February 1985, the RO proposed the severance of 
service connection for a psychiatric disorder.  By rating 
action dated in April 1985, service connection for a 
psychiatric disorder was severed.

2.  In a decision of the Board dated in September 1986, the 
Veteran's claim of entitlement to restoration of service 
connection for a psychiatric disorder was denied.

3.  In a rating decision of the RO dated in July 1989, it was 
determined that new and material evidence had not been 
received to reopen the claim of service connection for a 
psychiatric disorder, and the Veteran did not perfect a 
substantive appeal.

4.  Evidence submitted since the July 1989 RO decision which 
determined that new and material evidence had not been 
received to reopen the claim of service connection for a 
psychiatric disorder relates to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The July 1989 rating decision which determined that new 
and material evidence had not been received to reopen the 
claim of service connection for a psychiatric disorder is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.104(a), 3.160(d), 20.302, 20.1103 (2009).

2.  The additional evidence presented since the July 1989 
rating which determined that new and material evidence had 
not been received to reopen the claim of service connection 
for a psychiatric disorder is new and material, and the claim 
is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to notify and assist

In this decision, the Board reopens the Veteran's psychiatric 
disorder claim and remands it for further development.  
Because the claim has been reopened, any deficiency regarding 
notice of the basis for a prior final denial of a claim, or 
what information or evidence is necessary to reopen a claim, 
is not prejudicial to the Veteran's claim.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  For this reason, no 
further discussion of VA's duties to notify and assist is 
required.

Reopening Service Connection for a Psychiatric Disorder

Service connection may be granted for a disability resulting 
from an injury sustained or disease incurred in the line of 
duty or for aggravation of a pre-existing injury or disease 
in the line of duty.  38 U.S.C.A. § 1131 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.304, 3.307 (2009).

The United States Court of Appeals for Veterans Claims 
(Court) has held that in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of a (1) current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

Service connection for certain chronic disorders, such as 
psychoses, may be established based on a legal "presumption" 
by showing that either disability manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2009).

Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
See 38 C.F.R. § 3.303(d) (2008); Cosman v. Principi, 3 Vet. 
App. 303, 305 (1992).

The Veteran is seeking service connection for a psychiatric 
disorder, which he attributes to being assaulted during his 
period of active service, which aggravated a pre-existing 
psychiatric disability which had been manifested following a 
motor vehicle accident in 1976.

Because the Veteran did not submit a Notice of Disagreement 
(NOD) to the July 1989 rating decision which determined that 
new and material evidence had not been received to reopen the 
claim of service connection for a psychiatric disorder, that 
determination became final based on the evidence then of 
record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.104(a), 3.160(d), 20.302 (2009).  However, if new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed the Secretary shall reopen the 
claim and review the former disposition of the claim.  38 
U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if 
it was not previously submitted to agency decision makers.  
"Material" evidence is evidence which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  For the 
purpose of determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Service connection for a psychiatric disorder was initially 
granted by rating decision of the RO dated in March 1979.  In 
February 1985, the RO proposed the severance of service 
connection for a psychiatric disorder.  By rating action 
dated in April 1985, service connection for a psychiatric 
disorder was severed.  In a decision of the Board dated in 
September 1986, the Veteran's claim of entitlement to 
restoration of service connection for a psychiatric disorder 
was denied.

Thereafter, in a rating decision of the RO dated in July 
1989, it was determined that new and material evidence had 
not been received to reopen the claim of service connection 
for a psychiatric disorder.  The Veteran did not perfect a 
substantive appeal with regard to this decision.  At the time 
of this decision, the medical evidence of record included the 
Veteran's service treatment records, service personnel 
records, and post-service VA examination reports and 
outpatient treatment records.

The Veteran's entrance report of medical examination dated in 
December 1976 showed that clinical psychiatric evaluation was 
normal.  The associated report of medical history showed that 
the Veteran indicated that he had never had nervous trouble 
of any sort.

A Medical Board Report dated in April 1978 showed that the 
Veteran was diagnosed with chronic, severe, schizophrenia-
affective disorder, which had improved.  It was indicated 
that this had existed prior to entry into service, but had 
been aggravated by service.

A Medical Board Report dated in May 1978 showed that the 
Veteran was diagnosed with chronic, severe, schizophrenia-
affective disorder, which had improved.  It was indicated 
that this had existed prior to entry into service and had not 
been aggravated by service.

Service hospital treatment records dated from June 1978 to 
July 1978 show a diagnosis of acute schizophrenic episode, 
recurrent, schizo-affective, hyperactive in type.  Reference 
was made to the pre-service 1976 motor vehicle accident and 
to subsequent use of medication to treat his symptoms.

The RO in March 1979 granted service connection for a 
psychiatric disorder.

In February 1985, the RO proposed the severance of service 
connection for a psychiatric disorder.  The RO determined 
that the May 1978 Physical Evaluation Board had found that 
the Veteran was discharged because of a psychiatric disorder 
which existed prior to service and had not been aggravated by 
service.  The RO concluded that the March 1979 decision had 
been clearly and unmistakable erroneous in awarding service 
connection.

By rating action dated in April 1985, service connection for 
a psychiatric disorder was severed.  In a decision of the 
Board dated in September 1986, the Veteran's claim of 
entitlement to restoration of service connection for a 
psychiatric disorder was denied.

Subsequent to the July 1989 RO decision, a letter from J. B. 
M., M.D., dated in October 2008, shows that the Veteran and 
his mother had been provided a history as set forth above, 
along with certain VA records, and it was determined that the 
Veteran was disabled because of a disability which had been 
aggravated by service.  Reference was made to a document 
which the Veteran had signed in May 1978 which had concluded 
that the Veteran's disability had not been aggravated by 
service, and that, at that time, he had been unfit to sign 
such a document.

A letter from the Veteran's treating VA physician dated in 
October 2008 shows that the Veteran was said to have certain 
symptoms associated with a psychiatric disorder which were 
attributable in part to a head injury received in 1978 when 
he had been beaten by another serviceman.

In light of the foregoing, the Board finds that new and 
material evidence has been received to reopen the claim of 
entitlement to service connection for a psychiatric disorder.  
The above evidence bears directly and substantially upon the 
specific matter under consideration, is neither cumulative 
nor redundant, and by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
Veteran's claim of service connection for a psychiatric 
disorder.  The additional medical evidence of record since 
the July 1989 RO decision suggests an inservice history of a 
psychiatric disorder, and the possibility that the Veteran's 
current symptomatology was manifested as a result of the 
aggravation of a disability that existed prior to his period 
of active service.  Therefore, the claim is reopened. 


ORDER

New and material evidence having been presented, the claim of 
service connection for a psychiatric disorder is reopened, 
and to this extent only the appeal is granted.


REMAND

In reopening the Veteran's claim for service connection for a 
psychiatric disorder, the Board reiterates that the Veteran's 
enlistment examination did not show any findings of a 
psychiatric disorder at his entrance into service.  
Thereafter, he was diagnosed with schizo-affective disorder 
during his period of active service.  The Veteran has been 
treated intermittently since then for a variously diagnosed 
psychiatric disorder.  Accordingly, the Board finds that the 
Veteran should be scheduled for a VA examination addressing 
the etiology and/or onset of any psychiatric disorder found 
on examination.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006); see also Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

Accordingly, the case is REMANDED for the following action:

1.  The RO must schedule the Veteran for a 
VA psychiatric examination to determine 
the nature, extent, onset and etiology of 
any psychiatric disorder found to be 
present.  All indicated studies should be 
performed, and all findings should be 
reported in detail.  The claims file 
should be made available to and reviewed 
by the examiner.

2.  The examiner should state the 
likelihood that any psychiatric disability 
found to be present existed prior to 
service.  If the examiner concludes that a 
psychiatric disability found to be present 
existed prior to service, the examiner 
should indicate that likelihood that the 
disability worsened during service.  If 
the examiner diagnoses the Veteran as 
having a psychiatric disability that did 
not pre-exist service, the examiner must 
opine as to whether it is at least as 
likely as not that the condition is 
related to or had its onset during 
service.  In offering each of these 
opinions, the examiner should specifically 
acknowledge and comment on the lay 
evidence indicating a continuity of 
psychiatric symptoms since service.  In 
addition, if the examiner diagnoses the 
Veteran as having a psychosis, the 
examiner must state whether the condition 
was aggravated during or due to service, 
as well as whether the condition increased 
in severity within the first post-service 
year.  The rationale for all opinions 
expressed should be provided.

2.  Then readjudicate the appeal.  If the 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be provided with a Supplemental Statement 
of the Case.  An appropriate period of 
time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


